ON REHEARING
PER CURIAM.
In its application for rehearing defendant argues that our award of $151.34 per week to plaintiff is in excess of the maximum provided by R.S. 23:1202. Because the record does not contain any evidence to enable us to compute the maximum amount allowed we amend our decree to award weekly compensation benefits for the period from September 27, 1978, until March 6, 1979, with interest from due date until paid in the amount of $151.34 or 66% per cent of the average weekly wage paid *398in all employment subject to the Louisiana Employment Security Law, as determined by the Administrator of the Division of Employment Security, whichever is lower. In all other respects the application for rehearing is denied.